April 9, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals
           IN THE INTEREST OF M.C.R. AND A.J.R., CHILDREN

NO. 14-12-00992-CV

                            ____________________


      This cause, an appeal from a judgment terminating parental rights, signed
October 16, 2012, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.